Citation Nr: 1820292	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) beginning April 1, 2016.


ORDER

Special monthly compensation under 38 U.S.C. § 1114(s) is granted from April 1, 2016.


FINDINGS OF FACT

From April 1, 2016, the Veteran's service-connected posttraumatic stress disorder has rendered him unemployable; and his other service-connected disabilities are separate and distinct, and independently ratable at 60 percent.



CONCLUSION OF LAW

The criteria for special monthly compensation under 38 U.S.C. §  1114(s), for the period from April 1, 2016, have been met. 38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from February 1966 to January 1969, and August 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife and daughters provided testimony at a June 2017 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

As discussed at the Board hearing, the May 2014 rating decision on appeal denied entitlement to SMC.  Then, in a December 2014 rating decision, the RO granted service connection for prostate cancer, assigning a 100 percent disability rating, and, based on the grant of a 100 percent disability rating for prostate cancer as well as the additional service-connected disabilities, granted SMC effective from August 1, 2014.  Then, in a January 2016 rating decision, the RO reduced the rating for prostate cancer to 40 percent, and discontinued SMC effective April 1, 2016.  Thus, the issue on appeal is characterized as it appears on the title page of this decision.

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The United States Court of Appeals for Veterans Claims (Court) has held that, for purposes of satisfying the requirements of 38 U.S.C. § 1114(s), a total rating based on individual unemployability due to service-connected disabilities (TDIU) may be considered a total rating if it is based on a single service-connected disability, and any disabilities that do not form the basis for the TDIU may satisfy the requirement for additional service-connected disabilities independently ratable at 60 percent or more under Section 1114(s).  See Bradley at 291-93.  

The Court has also held that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and is thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250.

In this case, the Veteran stopped working as an iron worker in May 2004 after he suffered a stroke.  In a February 2010 rating decision, the RO granted a TDIU "based on the level of severity currently shown by [the Veteran's] diabetes mellitus with peripheral neuropathy, [his] level of education, and [his] history of physically demanding employment," effective from August 31, 2007.  At the time of this rating decision, the Veteran was in receipt of a 50 percent disability rating for posttraumatic stress disorder (PTSD), a 10 percent disability rating for tinnitus, a 20 percent disability rating for diabetes mellitus, 10 percent ratings each for right and left upper and right and left lower extremity neuropathies, and a noncompensable rating for hearing loss.  He did not have service connection for coronary artery disease at that time.  

In a July 2011 decision, the Board granted a higher 70 percent disability rating for PTSD, effective from August 31, 2007.  In its decision, the Board noted that difficulty in adapting to stressful circumstances appeared to be one of the more predominant PTSD symptoms, citing to a March 2007 letter from the business manager of the union of which the Veteran was a member which stated that the Veteran had a history of quitting his job in order to avoid conflict or confrontation.

In an April 2012 rating decision, the RO granted service connection for coronary artery disease, effective from November 30, 2010, and assigned a 60 percent disability rating, which remains in place.  Since November 30, 2010, the Veteran has been in receipt of a combined 100 percent disability rating.  TDIU was terminated after November 30, 2010, the date the combined 100 percent rating went into effect.  

As noted above, the grant of SMC prior to April 1, 2016 was based on the grant of a 100 percent disability rating for prostate cancer, effective from August 1, 2014.  SMC was discontinued on April 1, 2016, the same date the disability rating for prostate cancer was reduced to 40 percent.  

After a review of all of the evidence of record, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the award of a TDIU could have been based on the service-connected PTSD alone.  

In so finding, the Board notes its discussion in the July 2011 decision referenced above.  In addition, the Board observes that a July 2004 VA examiner found that the Veteran's PTSD symptoms caused moderate to severe impairment of occupational functioning.  At that examination, he reported that he worked with a small group of people and mostly worked alone, and that he could not be around people as he almost killed one of his coworkers in the past because of his temper.  A November 2004 letter from the Team Leader at the Vet Center indicated that his providers at that clinic stated he would never be able to return to work due to his psychiatric symptoms.  The Veteran was awarded Social Security Disability (SSD) benefits effective from May 2005 based on a primary diagnosis of ischemic heart disease and a secondary diagnosis of anxiety-related disorder.  Finally, an August 2007 VA treatment note indicates that the Veteran reported difficulty controlling his irritability and did not feel it was "safe" for him to work, stating that he spent most of his day at home alone due to difficulty interacting with others, and often did not leave his house for several days at a time.    

Thus, for SMC purposes, the TDIU based on PTSD alone satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293. 

Because the Veteran has a single service-connected disability rated as total (his TDIU due solely to service-connected PTSD), and has an additional service-connected disabilities that are independently rated at at least 60 percent (coronary artery disease, evaluated as 60 percent disabling; prostate cancer, evaluated as 40 percent disabling; diabetes, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; neuropathies of the bilateral upper and lower extremities, evaluated as 10 percent disabling each), the criteria for SMC at the housebound rate have been met for the entire rating period on appeal. 

Thus, in light of the Court's decisions in Bradley and Buie, entitlement to SMC at the housebound rate under 38 U.S.C. §  1114(s) is granted effective April 1, 2016.








[CONTINUED ON NEXT PAGE]

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


